IN THE SUPREME COURT OF MISSISSIPPI
                                      NO. 1998-CP-01595-SCT
PHILLIP PICKETT a/k/a PHILLIP WAYNE PICKETT
v.
STATE OF MISSISSIPPI

DATE OF JUDGMENT:                                    09/22/1998
TRIAL JUDGE:                                         HON. ANDREW C. BAKER
COURT FROM WHICH APPEALED:                           PANOLA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                              PRO SE
ATTORNEY FOR APPELLEE:                               OFFICE OF THE ATTORNEY GENERAL
                                                     BY: SCOTT STUART
DISTRICT ATTORNEY:                                   ROBERT L. WILLIAMS
NATURE OF THE CASE:                                  CIVIL - POST CONVICTION RELIEF
DISPOSITION:                                         AFFIRMED - 11/24/1999
MOTION FOR REHEARING FILED:                          12/28/99; denied 2/24/2000
MANDATE ISSUED:                                      12/15/99; 3/2/2000



      BEFORE PITTMAN, P.J., MILLS AND WALLER, JJ.
      PITTMAN, PRESIDING JUSTICE, FOR THE COURT:
¶1. This is an appeal from the denial of Phillip Pickett's application for post-conviction relief. The Circuit
Court of Panola County, First Judicial District, dismissed Pickett's petition.

                                      STATEMENT OF THE FACTS

¶2. In 1988, Phillip Pickett entered a guilty plea in the Circuit Court of Hinds County to a charge of grand
larceny and was placed on probation. The Circuit Court entered the order on May 5, 1988.

¶3. On October 5, 1989, in the Circuit Court of Panola County, Pickett pled guilty to thirteen counts of
burglary and larceny. The court sentenced Pickett to seven years on Count One for Burglary. For Counts
Four, Six, Eight, Ten and Twelve, the court sentenced Pickett to separate five year terms to run
consecutively to Count One, but these were suspended. For Counts Two and Seven, the court sentenced
Pickett to separate six month terms to run concurrently with Count One. For Counts Three, Five, Nine and
Eleven, the Court sentenced Pickett to separate five years terms to run concurrent with Count Two.
Essentially, Pickett was required to serve seven years with twenty-five years suspended, with such
suspension conditioned upon Pickett's future good behavior.

¶4. On March 24, 1992, Pickett signed a parole agreement, and was assigned to probationary officer, Clay
Baker. Subsequently, on three separate occasions in 1992, Pickett failed drug tests, but his parole was not
revoked.
¶5. On January 19, 1993, Pickett was arrested and charged with five counts of burglary. Also, the
Municipal Court of Sardis, Mississippi, convicted Pickett of driving with a suspended license, failing to stop
at blue lights, and third offense DUI. Pickett admitted one burglary but denied involvement in the others.

¶6. On January 25, 1993, the State petitioned to have Pickett's previously suspended sentences revoked
for violation of the condition for good behavior. On March 12, 1993, the Circuit Court of Panola County
revoked ten years of Pickett's suspended sentence from the 1989 burglary and larceny convictions. The
court entered an amended order revoking the suspended sentences on March 16, 1993. Pickett then pled
guilty to the five counts of burglary and was sentenced to serve twelve years with thirteen years suspended.
This sentence was to run consecutive to the ten year sentence that had been revoked.

¶7. On August 25, 1998, Pickett filed a Motion for Post-Conviction Relief in the Circuit Court of Panola
County. The petition was dismissed, and Pickett timely filed a Notice of Appeal.

                                     STATEMENT OF THE ISSUE

     I. WHETHER CIRCUIT COURT HAD AUTHORITY TO REVOKE PICKETT'S
     SUSPENDED SENTENCE.

¶8. "When reviewing a lower court's decision to deny a petition for post conviction relief this Court will not
disturb the trial court's factual findings unless they are found to be clearly erroneous. However, where
questions of law are raised the applicable standard of review is de novo." Brown v. State, 731 So. 2d 595,
598 (Miss. 1999) (citing Bank of Mississippi v. Southern Mem'l Park, Inc., 677 So. 2d 186, 191
(Miss.1996)). The instant case is reviewed de novo.

                                               DISCUSSION

¶9. Pickett asserts that because he was not placed on probation his suspended sentence could not lawfully
be revoked, citing Miss. Code Ann. §§ 47-7-33, 47-7-35 & 47-7-37(1993 & Supp. 1999). This same
issue was recently addressed by the Court in Wilson v. State, 735 So. 2d 290 (Miss. 1999). In that case
the Court held that where a sentence is suspended and no probationary period is described, a probationary
period may be implied to be the statutory maximum of five years as stipulated in Miss. Code Ann. § 47-7-
37. Accord, Tunstall v. State, No. 1998-CA-01325-SCT, 1999 WL 1042924 (Miss. Nov. 18, 1999).
Pickett's sentence was revoked within this time limit.

¶10. Furthermore, it has been found by this Court that the courts may revoke all or part of a defendant's
suspended sentence or probation if the defendant violates the conditions of his suspended sentence or
probation. Artis v. State, 643 So. 2d 533, 537 (Miss. 1994). Accord, Tunstall v. State, supra. In the
instant case, Pickett's suspended sentence was conditioned upon his future good behavior. Pickett knew
this condition, and Pickett's commission of numerous subsequent crimes during his parole and probationary
period clearly shows a violation of that condition.Consequently, the judgment of the Circuit Court of Panola
County dismissing Pickett's petition is affirmed.

¶11. AFFIRMED.

     PRATHER, C.J., SULLIVAN, P.J., BANKS, SMITH, MILLS, WALLER
     AND COBB, JJ., CONCUR. McRAE, J., CONCURS IN RESULT ONLY.